UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7450


BOBBY BURGHART,

                     Plaintiff - Appellant,

              v.

SARA BEYER,

                     Defendant - Appellee,

              and

THOMAS KANE; J. F. CARAWAY; J. ANDREWS; ERIC W. GIBSON; T.
PALUCH; B. NEAGLE; KIRKPATRICK; BRADFORD, Unicore Plant Manager;
BELLAS, Unit Supervisor; R. SIMMONS; S. COX; L. LINDSAY; PHYSICIAN
ASSISTANT DERRY; WILLIAM O’DONNELL; STEPHANIE MARTIN,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:17-ct-03048-BO)


Submitted: March 12, 2020                                       Decided: March 16, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Bobby Burghart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Bobby Burghart appeals the district court’s order dismissing his claims pursuant to

the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2018), under 28 U.S.C.

§ 1915(e)(2)(B) (2018), and granting summary judgment on some of his claims under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971), for failure to exhaust or on the merits, and a subsequent order granting summary

judgment to Defendants on the remaining deliberate indifference claims.         We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Burghart v. Beyer, No. 5:17-ct-03048-BO (E.D.N.C. Sept. 28,

2018; Sept. 17, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3